             Case 1:18-cr-00162-PGG Document 60 Filed 07/09/21 Page 1 of 2




                           FREEMAN, NOOTER & GINSBERG
                                    ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                        75 MAIDEN LANE
THOMAS H. NOOTER*                                                          SUITE 503
LEE A. GINSBERG                                                      NEW YORK, N.Y. 10038

                                                                         (212) 608-0808
*NY AND CALIF. BARS                                                 TELECOPIER (212) 962-9696


                                     July 9, 2021

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshal Courthouse
40 Foley Square
New York, NY 10007
                                                      UNOPPOSED Letter Motion
                               One-time Bail Modification for Travel to The GAmbia


RE:       United States v. Omar Jaata, 18 Cr. 162 (PGG)

Your Honor:

        I am writing to request permission for my client to make an international
trip to The Gambia to see members of his family who are in poor health, and to
take his son to meet those members of the family. Note that Mr. Jaata is an
American citizen, but originally from The Gambia, which is why he has family
there.

      I would also note that in February of 2020 I made a similar request, which
was granted by this Court, and Mr. Jaata made the trip and returned as planned.
(See Docket Entry #58, February 27, 2020).

       I have consulted with the Assistant United States Attorney, Jason Richman,
on this request and he says his office “takes no position.”

      I also consulted with his Pre-Trial Services Officer, Ms. Franchesca Tessier-
Miller, and she said that Pre-Trial “does not take a position on international

                                          -1-
           Case 1:18-cr-00162-PGG Document 60 Filed 07/09/21 Page 2 of 2




travel.”

      He already has a reservation for flights leaving New York on July 16, 2021,
and returning to New York on July 30, 2021. He (and his son) will stay with
family while he is in The Gambia.

       As part of this request I ask that the Court permit Pre-Trial Services to
release Mr. Jaata’s passport to him so that he can make the travel arrangements
and make the trip, on condition that he return it to Pre-Trial Services on the next
business day after he returns to the United States.

      Thank you very much for Your Honor’s consideration of this request.

                                               Sincerely,

                                               /s/ Thomas H. Nooter
                                               Attorney for Defendant

cc:   AUSA Jason Richman, by ECF
      US Pre-Trial Services Officer Franchesca Tessier-Miller, by email




                                                     July 12, 2021




                                         -2-
